DETAILED ACTION

I. Response to Amendment
 1.  	Applicant’s amendment filed on January 13, 2021 (the “Amendment”) in response to the Office action mailed on October 22, 2020 (the “prior Office action”) proposes amendments to the claims that do not comply with all the requirements of 37 CFR 1.173 applied in reissue applications (see the claim objection in item section III.1 below).  However, in order to advance the prosecution of this reissue application, the Amendment has been entered.  The ‘571 patent claims 1, 6-10 and 15-17 have been amended, claims 2-5, 11-14, 18 and 19 are original, and no new claim is added.  Thus, claims 1-19 are pending and they are considered in this reissue proceeding.  Of which, claims 1, 9 and 15 are independent claims.  
2. 	The inventor’s supplemental declaration and the assignee’s substitute statement in lieu of an oath or declaration, see forms see forms PTO/SB/51B and PTO/AIA /07 in compliance with  35 U.S.C. 115(d), 37 CFR 1.63, 1.64, or 1.67 and 1.175, filed on January 13, 2021 with the Amendment have been accepted and placed in the file record. 

II. Response to Arguments
 	Applicant's arguments, see pages 7-13 of the Amendment, have been fully considered with the results set forth as follows.
1. 	Drawing objection
	Applicant’s arguments submitted with the annotated drawings of Figs. 2 and 4, see pages 7-9 of the Amendment, with respect to the drawing objection have been fully considered and are persuasive.  The drawing objection has been withdrawn.
Specification objection
	Applicant’s arguments, see page 9 of the Amendment, with respect to the specification objection have been fully considered and are persuasive.  The specification objection has been withdrawn.
3. 	Claims rejection under 35 U.S.C. § 251 Improper Recapture
 	Applicant’s arguments, see page 10 of the Amendment, with respect to the claims rejection under 35 U.S.C. § 251 Improper Recapture have been fully considered and are persuasive because the present reissue claims 1-19 include an equivalent or narrower form of limitations added or argued in the original application to define the claims over the art.  The claims rejection has been withdrawn.
4. 	Claims rejection under 35 U.S.C. § 102
Applicant’s arguments with respect to claims 1-5, 7-13 and 15-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Accordingly, the claims rejection under 35 U.S.C. § 102 recited in the prior Office action mailed on October 22, 2020 has been withdrawn.  
The new ground of claims rejection necessitated by the amendments to the claims is recited below.

III. Claim Objection
1. 	Claim 9 is objected to because of the following informalities:  The amended claim 9 fails to comply with the requirements of 37 CFR 1.173(b)(2) and 1.173(d)(1) because it indicates the deleted subject matter on lines 2 and 3 with strikethroughs.  MPEP § 1453.  All subject matter . 
Appropriate correction is required. 

IV. Prior Art References
1. 	The cited prior art references are: 
(1) U.S. Pat. No. 7,270,464 B2 issued by Nakayoshi et al. (“Nakayoshi”).
	(2) U.S. Pat. No. 7,440,046 B2 issued to Kang et al. (“Kang”), 

V. Claim Rejections - 35 USC § 102
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


2. 	Claims 1, 5, 15, and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Pat. No. 7,270,464 (“Nakayoshi”).
 	Regarding claim 1, Nakayoshi teaches a backlight assembly 12 comprising: a light source (a back-light device) 22 which emits light; a light guide plate (LGP) 18 which receives the light emitted from the light source; a light source supporter (a flexible PCB) 20 comprising a first supporting portion (a bottom part, or a belt-shaped PCB part) 2002 and a second supporting portion (a lateral, or erected parts) 2003 which is extended vertically from the first supporting portion and integrated with the first supporting, the first supporting portion 2002 comprising a supporting surface (i.e., a top surface), the second supporting portion 2003 comprising a first surface and a second surface opposing the first surface, id. Figs. 1 and 2, and col. 4:30-37; and a

    PNG
    media_image1.png
    651
    719
    media_image1.png
    Greyscale

first receiving unit (a front frame) 14 comprising a bottom portion (a support wall) 1404 and a lateral portion (a first erected wall) 1406 which is extended vertically from the bottom portion 1404 and integrated with the bottom portion and accommodating the light guide plate 18 and the light source 22, id. Fig. 1, and col. 4:7-15; wherein the light source 22 and the light guide plate 18 are disposed on the supporting surface of the first supporting portion 2002 of the light source supporter 20, wherein the second surface of the second supporting portion of the light source supporter 20 is in direct contact with the lateral portion of the first receiving unit 14, and wherein a height of the second supporting portion of the light source supporter 20 is less than a height of the lateral portion of the first receiving unit 14, id. Fig. 1.
	Claim 1 is therefore rejected.
	Regarding claim 5, which depends from claim 1, and further recites the limitation of “wherein the light source supporter includes a metal plate”.  Nakayoshi teaches all the limitations of claim 1 as discussed in claim 1 above, Nakayoshi further teaches that the light source supporter (a flexible PCB) 20 includes a metal plate (a copper foil) 20B, id. Fig. 5, and col. 4:41-44.
	Claim 5 is therefore rejected on the same basis set forth for claim 1 and by the reasons noted above.
	Regarding claim 15, Nakayoshi teaches a liquid crystal display (LCD), id. Fig. 1, Abstract, and col. 3:28-30, comprising: a LCD panel 10 which display an image on a display surface 1002, id. Fig. 1 and col. 3:42-46; a backlight assembly 12 comprising: a light source (a back-light device) 22 disposed adjacent to an edge portion (a back surface) 1004 of the LCD panel 10; a light guide plate (LGP) 18 which emits light to the LCD panel 10, id. Fig. 1 and col. 3:46-50; an optical sheet 16 disposed between the LGP 18 and the LCD panel 10, id. Fig. 1 and col. 3:52; a first receiving unit (a front frame) 14 comprising a bottom portion (a support wall) 1404 and a lateral portion (a first erected wall) 1406 which is extended vertically from the bottom portion 1404 and integrated with the bottom portion and accommodating the light source 22, the LGP 18 and the optical sheet 16, id. Fig. 1, and col. 4:7-15; a light source supporter (a flexible PCB) 20 which supports the light source 22 and the LGP 18, the light source supporter   
comprising a first supporting portion (a bottom part, or a belt-shaped PCB part) 2002 and a second supporting portion (a lateral, or erected parts) 2003 which is extended vertically from the first supporting portion and integrated with the first supporting, the first supporting portion 2002 comprising a supporting surface (i.e., a top surface), the second supporting portion 2003 comprising a first surface and a second surface opposing the first surface, id. Fig. 1, and col. 4:30-37; and a second receiving unit (a rear frame) 26 covering at least of the edge portion of the LCD panel and the sidewall of the first receiving unit, id. Fig. 1, col. 3:52-55, and col. 4:5-6, wherein the light source 22 and the LGP 18 are disposed on the first supporting portion (a bottom part, or a belt-shaped PCB part) 2002 of the light source supporter (a flexible PCB) 20, id. Figs. 1 and 2, wherein the second surface of the second supporting portion 2003 of the light 

    PNG
    media_image2.png
    468
    344
    media_image2.png
    Greyscale

source supporter 20 is in direct contact with the lateral portion of the first receiving unit 14, id. Fig. 1, and wherein a height of the second supporting portion of the light source supporter 20 is less than a height of the lateral portion of the first receiving unit 14, id. Fig. 1.
 	Claim 15 is therefore rejected.
	Regarding claim 19, which depends from claim 15, and further recites the limitation of “wherein the light source supporter includes metallic material”.  Nakayoshi teaches all the limitations of claim 1 as discussed in claim 1 above, Nakayoshi further teaches that the light source supporter (a flexible PCB) 20 includes metallic material (a metal plate, e.g., a copper foil) 20B, id. Fig. 5, and col. 4:41-44.
	Claim 19 is therefore rejected on the same basis set forth for claim 15 and by the reasons noted above.

VI. Claim Rejections - 35 USC § 103
1. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

2. 	Claims 1-5, 7, 8, and 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. No. 7,440,046 B2 (“Kang”) in view of US Pat. No. 7,270,464 B2 (“Nakayoshi”).
 	Regarding claim 1, Kang discloses a backlight assembly comprising: 
a light source (lamps) 150, which emits light, id. Fig. 5, col. 4:1-2, and col. 5:49; a light guide plate (LGP) 140 which receives the light emitted from the light source, id. Fig. 5, and col. 5:49;
a light source supporter (a bottom chassis 180 integrated with a reflection plate 160, i.e., elements 180 and 160) comprising a first supporting portion (a bottom plane) and a second supporting portion (a lateral plane) which is extended vertically from the first supporting portion and integrated with the first supporting portion, the first supporting portion comprising a supporting surface, the second supporting portion comprising a first surface and a second surface opposing the first surface, id. Fig. 5, col. 4:19-22, and col. 5:52; and a first receiving unit (a mold frame) 170b comprising a bottom portion (a bottom plane) and a lateral portion (a lateral plane) which is extended vertically from the bottom portion (the bottom plane) and integrated with the bottom portion (the bottom plane) and accommodating the light guide plate 140 and the light source 150, id. Fig. 5, wherein the light source 150 and the light guide plate 140 are disposed on the supporting surface of the first supporting portion (a bottom plane) of the light source supporter (elements 180 and 160), id. Fig. 5, and wherein, the second surface of the second supporting portion (the lateral plane) of the light source supporter is in direct contact with the lateral portion of the first receiving unit 170b, id. Fig. 5.  

    PNG
    media_image3.png
    420
    672
    media_image3.png
    Greyscale

 	However, Kang does not expressly teach the limitation of “wherein a height of the second supporting portion of the light source supporter is less than or equal to a height of the lateral portion of the first receiving unit.”, as recited in claim 1.
 	Nakayoshi teaches a backlight assembly 12 comprising: a light source (a back-light device) 22; a light guide plate (LGP) 18; a light source supporter (a flexible PCB) 20 comprising 

    PNG
    media_image1.png
    651
    719
    media_image1.png
    Greyscale

a first supporting portion (a bottom part, or a belt-shaped PCB part) 2002 and a second supporting portion (a lateral, or erected parts) 2003 which is extended vertically from the first supporting portion and integrated with the first supporting, the first supporting portion 2002 comprising a supporting surface (i.e., a top surface), the second supporting portion 2003 comprising a first surface and a second surface opposing the first surface, id. Figs. 1 and 2, and col. 4:30-37; and a first receiving unit (a front frame) 14 comprising a bottom portion (a support wall) 1404 and a lateral portion (a first erected wall) 1406 which is extended vertically from the bottom portion 1404 and integrated with the bottom portion and accommodating the light guide plate 18 and the light source 22, id. Fig. 1, and wherein a height of the second supporting portion of the light source supporter 20 is less than a height of the lateral portion of the first receiving unit 14, id. Fig. 1.
 	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the heights of the second supporting portion of the light source supporter and of the lateral portion of the first receiving unit of Kang’s device so that the height of the second supporting portion of the light source supporter is less than the height of the lateral portion of the first receiving unit as taught by Nakayoshi’s device because this modification was known and within the level of skill of the ordinary artisan as it is simple and capable of reducing the light source supporter material and improving the manufacturing assembly process.  
	Importantly, Applicant provides no supporting evidence(s) in the ‘571 patent disclosure and/or the claims that the different heights between the second supporting portion of the light source supporter and of the lateral portion of the first receiving unit as recited in the claims is important, and is patentable distinctly or a non-obvious variation from that of the heights differences of the Kang’s and/or the Nakayoshi’s device.
	Claim 1 is therefore rejected.
	Regarding claim 2, which depends from claim 1, and further recites the limitation of “a middle frame …”, see claim 2.  Kang in view Nakayoshi (hereinafter “Kang-Nakayoshi”) teaches all the claimed elements and limitations of claim 1 as noted above.  Kang also discloses that the backlight assembly further comprises a middle frame (a mold frame) 170a, which is coupled to the first receiving unit (the mold frame) 170b, wherein at least a portion of the middle frame 170a is in direct contact with the light source supporter 180, id. Fig. 5.
	Regarding claim 3, which depends from claims 1 and 2, and further recites the limitation of “wherein the middle frame comprises a U-shaped portion, and at least a portion of the U-shaped portion of the middle frame is disposed in the inner space.”  Kang-Nakayoshi discloses all the claimed elements and limitations of claims 1 and 2 as noted above.  Kang also discloses that the middle frame (the mold frame) 170a comprises a U-shaped portion (a groove) 171, and at least a portion of the U-shaped portion of the middle frame 170a is disposed in the inner space.”, id. Fig. 5, and col. 4:30-31.
	Regarding claim 4, which depends from claims 1-3, and further recites the limitation of “wherein the middle frame further comprises a bent portion connected to the U-shaped portion and disposed on an optical sheet disposed on the light source and the light guide plate.” Kang-Nakayoshi discloses all the claimed elements and limitations of claims 1-3 as noted above.  Kang also further discloses that the middle frame (the mold frame) 170a comprises a bent portion connected to the U-shaped portion (the groove) 171 and disposed on an optical sheet 130 disposed on the light source 150 and the light guide plate 140, id. Fig. 5.
	Regarding claim 5, which depends from claim 1, and further recites the limitation of “wherein the light source supporter includes a metal plate.”  Kang-Nakayoshi discloses all the claimed elements and limitations of claim 1 as noted above.  Kang also further discloses that the light source supporter (elements 160 and 180) includes a metal plate (the reflection plate 160 is a metal), id. Fig. 5, and col. 1:66 to col. 2:1.  Nakayoshi also teaches that the light source supporter (a flexible PCB) 20 includes a metal plate (a copper foil) 20B, id. Fig. 5, and col. 4:41-44.
	Regarding claim 7, which depends from claim 1, and further recites the limitation of “wherein the light source is in direct contact with the first surface of the second supporting portion of the light source supporter.”  Kang-Nakayoshi discloses all the claimed elements and limitations of claim 1 as noted above.  Kang also further discloses that the light source 150 is in direct contact with the first surface (a vertical side surface of the reflection plate 160) of the second supporting portion of the light source supporter (elements 160 and 180), id. Fig. 5.
 	Regarding claim 8, which depends from claim 1, and further recites the limitation of “a reflective sheet interposed between the light guide plate and the supporting surface of the first supporting portion of the light source supporter.”  Kang-Nakayoshi discloses all the claimed elements and limitations of claim 1 as noted above.  Kang also discloses that a reflective sheet 160 interposed between the light guide plate 140 and the supporting surface of the first supporting portion of the light source supporter (elements 160 and 180), id. Fig. 5.
	Regarding claim 15, Kang teaches a liquid crystal display, id. Fig. 5, comprising: 
a liquid crystal display (LCD) panel 120 which display an image, id. Fig. 5; a backlight assembly comprising: a light source (lamps) 150 disposed adjacent to an edge portion of the LCD panel 120, id. Fig. 5, col. 4:1-2, and col. 5:49; a light guide plate (LGP) 140 which emits light to the LCD panel, id. Fig. 5; an optical sheet 130 disposed between the LGP 140 and the LCD panel 120, id. Fig. 5; a first receiving unit (a mold frame) 170b including a bottom portion (a bottom plane) and a lateral portion (a lateral plane) which is extended vertically from the bottom portion (the bottom plane) and integrated with the bottom portion (the bottom plane) and accommodating the light source 150, the light guide plate 140 and the optical sheet 130, id. Fig. 5; a light source supporter (a bottom chassis 180 integrated with a reflection plate 160, i.e., elements 180 and 160) which supports the light source 150 and the light guide plate 140, the light source supporter comprising a first supporting portion (a bottom plane) and a second supporting portion (a lateral plane) which is extended vertically from the first supporting portion and integrated with the first supporting portion, the first supporting portion comprising a supporting surface, the second supporting portion comprising a first surface and a second surface opposing the first surface, id. Fig. 5, col. 4:19-22, and col. 5:52; and a second receiving unit (a top chassis) 110 covering at least a portion of the edge portion of the LCD panel 120 and the side wall of the first receiving unit 170b, id. Fig. 5, wherein the light source 150 and the light guide plate 140 are disposed on the supporting surface of the first supporting portion (a bottom plane) of the light source supporter (elements 180 and 160), id. Fig. 5, and wherein, the second surface of the second supporting portion (the lateral plane) of the light source supporter is in direct contact with the lateral portion of the first receiving unit 170b, id. Fig. 5.  
 	However, Kang does not expressly teach the limitation of “wherein a height of the second supporting portion of the light source supporter is less than or equal to a height of the lateral portion of the first receiving unit.”, as recited in claim 1.
 	Nakayoshi teaches a backlight assembly 12 comprising: a light source (a back-light device) 22; a light guide plate (LGP) 18; a light source supporter (a flexible PCB) 20 comprising a first supporting portion (a bottom part, or a belt-shaped PCB part) 2002 and a second supporting portion (a lateral, or erected parts) 2003 which is extended vertically from the first supporting portion and integrated with the first supporting, the first supporting portion 2002 comprising a supporting surface (i.e., a top surface), the second supporting portion 2003 comprising a first surface and a second surface opposing the first surface, id. Figs. 1 and 2, and col. 4:30-37; and a first receiving unit (a front frame) 14 comprising a bottom portion (a support wall) 1404 and a lateral portion (a first erected wall) 1406 which is extended vertically from the bottom portion 1404 and integrated with the bottom portion and accommodating the light guide plate 18 and the light source 22, id. Fig. 1, and wherein a height of the second supporting portion of the light source supporter 20 is less than a height of the lateral portion of the first receiving unit 14, id. Fig. 1.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the heights of the second supporting portion of the light source supporter and of the lateral portion of the first receiving unit of Kang’s device so that the height of the second supporting portion of the light source supporter is less than the height of the lateral portion of the first receiving unit as taught by Nakayoshi’s device because this modification was known and within the level of skill of the ordinary artisan as it is simple and capable of reducing the light source supporter material and improving the manufacturing assembly process.  
 	Claim 15 is therefore rejected.
	Regarding claim 16, which depends from claim 15, and further recites the limitation of “wherein the light source is in direct contact with the first surface of the second supporting portion of the light source supporter.”  As discussed above, Kang-Nakayoshi discloses all the claimed elements and limitations of claim 15.  Kang also further discloses that the light source 150 is in direct contact with the first surface (a vertical side surface of the reflection plate 160) of the second supporting portion of the light source supporter (elements 160 and 180), id. Fig. 5.
 	Regarding claim 17, which depends from claim 15, and further recites the limitation of “a reflective sheet interposed between the light guide plate and the supporting surface of the first supporting portion of the light source supporter.”  Kang-Nakayoshi discloses all the claimed elements and limitations of claim 1 as noted above.  Kang also discloses that a reflective sheet 160 interposed between the light guide plate 140 and the supporting surface of the first supporting portion of the light source supporter (elements 160 and 180), id. Fig. 5.
	Regarding claim 18, which depends from claim 15, and further recites the limitation of “a middle frame, which is coupled to the first receiving unit, wherein at least a portion of the middle frame is in direct contact with the light source supporter.”  Kang-Nakayoshi discloses all the claimed elements and limitations of claim 1 as noted above.  Kang also discloses that a middle frame (a mold frame) 170a which is coupled to the first receiving unit 170b, wherein at least a portion of the middle frame 170a is in direct contact with the light source supporter (elements 160 and 180), id. Fig. 5.
	Regarding claim 19, which depends from claim 15, and further recites the limitation of “wherein the light source supporter includes metallic material.”  Kang-Nakayoshi discloses all the claimed elements and limitations of claim 1 as noted above.  Kang also discloses that the light source supporter (elements 160 and 180) includes a metal plate (the reflection plate 160 is a metal), id. Fig. 5, and col. 1:66 to col. 2:1.  Nakayoshi also teaches that the light source supporter (a flexible PCB) 20 includes a metal plate (a copper foil) 20B, id. Fig. 5, and col. 4:41-44.

VII. Allowable Subject Matter
1. 	Claims 9-13 are allowed.
2. 	Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
3.  	The following is a statement of reasons for the indication of allowable subject matter:              The closest prior art references, Kang, Nakayoshi, Cho, Hayashi, and Okamoto, either alone or in combination, does not teach or suggest the limitations of: “a middle frame which is coupled to the first receiving unit, wherein a portion of the middle frame is disposed between the light source and a lateral portion of the first receiving unit,” and “wherein at least a portion of the middle frame is in direct contact with more than a substantial portion of the second surface of the second supporting portion of the light source supporter.” (claims 9-13), id. Fig. 2, or “wherein a hole is formed in the bottom portion of the first receiving unit, and the light source supporter further comprises a protrusion disposed in the hole.” (claim 6 or 14), id. Fig. 3.

VIII. Conclusion
1. 	Applicant’s amendment filed January 13, 2021 necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
2. 	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Henry Tran whose telephone number is (571) 272-7760.  The Examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, can be reached on (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
3.  	Applicant is reminded of the continuing obligation under 37 C.F.R. § 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the ‘026 patent is or was involved.  These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.

Applicant is further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information, which is material to patentability of the claims under consideration in this reissue application.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See MPEP §§ 1404, 1442.01 and 1442.04.
Signed:

/HENRY N TRAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Date: March 9, 2021
                                                                                                                                                                                                        













Conferees:

/ANGELA M LIE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992